Title: Report on the Proceedings of the Northwest Territory, 2 March 1793
From: Jefferson, Thomas
To: Washington, George


The Secretary of State has examined the Journal of the Proceedings in the Executive department of government Northwest of the Ohio from July 1. 1792. to Dec. 31. 1792. referred to him by the President of the United States, and thereupon
Reports
That there is nothing contained in the said Journal which calls for any thing to be done on the part of the President of the United States.

Th: Jefferson
Mar. 2. 1793.

